OPINION

Per Curiam:

Following a nonjury trial, it was the determination of the trial court that there had been no negligence on the part of the defendant Nevada State Bank in acting as the intermediary for the collection of a check written to the plaintiff. Appellant now seeks review claiming that the court erred in so finding.
We affirm the lower court’s finding on the issue of negligence. A review of the facts and evidence upon which the trial judge based his finding fails to expose sufficient substantial evidence to support the allegation of negligence. Gunlock v. New Frontier Hotel, 78 Nev. 182, 370 P.2d 682 (1962); Eggers v. Harrah’s Club, Inc., 86 Nev. 782, 476 P.2d 948 (1970).
Appellant alternatively contends that the award of attorney’s fees to the defendant as the prevailing party was not allowable under NRS 18.010(3) (c). Respondent concedes this point. The initial complaint did seek more than $10,000 from the defendant. We therefore vacate that portion of the order awarding attorney’s fees to the respondent.
The judgment is affirmed on the issue of negligence and reversed as to the award of attorney’s fees.
Affirmed in part and reversed in part as noted.